DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 14-16, and 18-28 are currently pending.
Claims 27 and 28 have been newly added.
Claims 7-13 and 17 has been canceled.
Claims 1, 2, 16, 18-20, and 23-26 have been amended.

Status of Amendment
The amendment filed on 08/25/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Objections and Rejections Pending since the Office Action of 25 May 2022
The claim objections from the previous Office Action are withdrawn in view of Applicant’s amendment.
The 112(a) rejection of claim 1 has been withdrawn in view of Applicant’s amendment.
The 112(a) and (b) rejections of claims 25 and 26 from the previous Office Action are maintained in view of Applicant’s amendment.
All other 112(b) rejections are withdrawn in view of Applicant’s amendment.
All the 103 rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of Rejection is set forth below as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 14-16, 18-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites the limitation of “wherein the first photovoltaic cell has a concentration ratio of at least 10X, wherein the concentration ratio is a ratio of a width of the first photovoltaic cell to the pitch”. However, based on [0160] of the instant specification, the “concentration ratio” has been defined as a ratio of the pitch between the reflectors to a width of the photovoltaic cell. Therefore, defining the concentration ratio as a ratio between the width of the photovoltaic cell and the pitch between the reflectors in the claim is a new matter. Claims 2-6, 14-16, and 18-28 are rejected for being dependent from claim 1.
Regarding claim 25, claim 25 recites the limitation of “wherein the reflective faces of the second parabolic reflector and the third parabolic reflector are each bifurcated into two electrically isolated sides by bisecting the reflective face with the KAPTON polyimide substrate, wherein the reflective faces are connected to the integrated circuit, such that the first photovoltaic cell and the second photovoltaic cell are connected to the integrated circuit via the electrically isolated sides”. It is noted that this limitation is referring to the embodiment of Fig.21A-B, Fig. 22A-C, and Fig.23. However, the original disclosure does not disclose that such configuration of a reflector being contemplated with a parabolic reflector of Fig.15 and Fig.16. Specifically, the claimed invention requires the first photovoltaic cell being positioned on the back side of the first parabolic reflector and the second photovoltaic cell being positioned on the backside of the second parabolic reflector (see instant claim 24). However, the backside of the reflector of the embodiment of Fig.21A-B, Fig. 22A-C, and Fig.23 is made of Kapton Polyimide structure 2207, which is electrically insulating [0149]. Therefore, it would not be possible for the photovoltaic cell to be connected to the integrated circuit via the electrically isolated sides 2205 and 2215, when the photovoltaic cell is positioned on the backside of the reflector and while the Kapton polyimide substrate is between the photovoltaic cells and the electrically isolated sides of the reflective face. Thusly, the subject matter of claim 25 is considered to be new matter. 
Regarding claim 26, claim 26 recites the limitation of “wherein the reflective face of the second parabolic reflector is bifurcated into two electrically isolated sides by bisecting the reflective face with the KAPTON polyimide substrate, wherein the reflective faces are connected to the integrated circuit, such that the first photovoltaic cell is connected to the integrated circuit via the two electrically isolated sides”. It is noted that this limitation is referring to the embodiment of Fig.21A-B, Fig. 22A-C, and Fig.23. However, the original disclosure does not disclose that such configuration of a reflector being contemplated with a parabolic reflector of Fig.15 and Fig.16. Specifically, the claimed invention requires the photovoltaic cell being positioned on the back side of the parabolic reflectors (see instant claim 1). However, the backside of the reflector of the embodiment of Fig.21A-B, Fig. 22A-C, and Fig.23 is made of Kapton Polyimide structure 2207, which is electrically insulating [0149]. Therefore, it would not be possible for the photovoltaic cell to be connected to the integrated circuit via the electrically isolated sides 2205 and 2215, when the photovoltaic cell is positioned on the backside of the reflector and while the Kapton polyimide substrate is between the photovoltaic cells and the electrically isolated sides of the reflective face.  Thusly, the subject matter of claim 26 is considered to be new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 14-16, 18-28 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation of “wherein the first photovoltaic cell has a concentration ratio of at least 10X, wherein the concentration ratio is a ratio of a width of the first photovoltaic cell to the pitch”. However, based on [0160] of the instant specification, the “concentration ratio” has been defined as a ratio of the pitch between the reflectors to a width of the photovoltaic cell. Therefore, it is unclear how a ratio between the width of the photovoltaic cell and the pitch between the reflectors can be considered as the concentration ratio. For the purpose of this Office Action, the claimed “concentration ratio” will be considered as a ratio of a pitch between the reflectors to a width of the photovoltaic cell. Claims 2-6, 14-16, and 18-28 are rejected for being dependent from claim 1.
Regarding claim 24, claim 24 recites the limitation of “wherein the second photovoltaic cell has a concentration ratio of at least 10X, wherein the concentration ratio is a ratio of a width of the second photovoltaic cell to the second pitch”. However, based on [0160] of the instant specification, the “concentration ratio” has been defined as a ratio of the pitch between the reflectors to a width of the photovoltaic cell. Therefore, it is unclear how a ratio between the width of the photovoltaic cell and the pitch between the reflectors can be considered as the concentration ratio. For the purpose of this Office Action, the claimed “concentration ratio” will be considered as a ratio of a pitch between the reflectors to a width of the photovoltaic cell. Claims 25 is rejected for being dependent from claim 24.
Regarding claim 24, claim 24 recites the limitation of “wherein the first parabolic reflector and the second parabolic reflector have a second pitch”. It is unclear how the first and second parabolic reflectors can have an additional pitch. For the purpose of this Office Action, the limitation will be considered as “wherein the second parabolic reflector and the third parabolic reflector have a second pitch”. Claim 25 is rejected for being dependent from claim 24.
Regarding claim 24, claim 24 further recites the limitation of “wherein light reflected from the reflective face of the first parabolic reflector focuses on the second photovoltaic cell” in the last line of the claim. However, based on claim 1 which claim 24 depends from, the first parabolic reflector focuses light on the first photovoltaic cell that is disposed on the backside of the second parabolic reflector. It is unclear how the first parabolic reflector is focusing light on the second photovoltaic cell that is disposed on the backside of the third parabolic reflector based on the embodiments of Fig.15A-B and 16A-B of the instant invention. For the purpose of this Office Action, the limitation will be considered as “wherein light reflected from the reflective face of the second parabolic reflector focuses on the second photovoltaic cell. Claim 25 is rejected for being dependent from claim 24.
Regarding claim 25, claim 25 recites the limitation of “wherein the reflective faces of the second parabolic reflector and the third parabolic reflector are each bifurcated into two electrically isolated sides by bisecting the reflective face with the KAPTON polyimide substrate, wherein the reflective faces are connected to the integrated circuit, such that the first photovoltaic cell and the second photovoltaic cell are connected to the integrated circuit via the electrically isolated sides”. It is unclear how the first and second photovoltaic cell are connected to the integrated circuit via the electrically isolated sides, while the Kapton polyimide substrate is between the photovoltaic cells and the electrically isolated sides of the reflective face. Note that the photovoltaic cells are disposed on the backside of the parabolic reflectors based on the embodiments of Fig.15A-B and 16A-B of the instant invention, which would require the Kapton polyimide substrate being disposed between the photovoltaic cells and the electrically isolated sides of the reflective face . Clarification is required. 
Regarding claim 26, claim 26 recites the limitation of “wherein the reflective face of the second parabolic reflector is bifurcated into two electrically isolated sides by bisecting the reflective face with the KAPTON polyimide substrate, wherein the reflective faces are connected to the integrated circuit, such that the first photovoltaic cell is connected to the integrated circuit via the two electrically isolated sides”. It is unclear how the first photovoltaic cell is connected to the integrated circuit via the electrically isolated sides, while the Kapton polyimide substrate is between the photovoltaic cell and the electrically isolated sides of the reflective face. Note that the photovoltaic cells are disposed on the backside of the parabolic reflectors based on the embodiments of Fig.15A-B and 16A-B of the instant invention, which would require the Kapton polyimide substrate being disposed between the photovoltaic cells and the electrically isolated sides of the reflective face . Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 14, 21, 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al., U.S. Patent No. 4,690,355 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190.
Regarding clams 1 and 14, Hornung teaches a solar energy collector arrangement (Fig.4) comprising:
A first parabolic reflector and a second parabolic reflector (11; Fig.4) each comprise a reflective face, wherein the first parabolic reflector and the second parabolic reflector have a pitch (D; Fig.4), wherein the pitch is a distance between the first parabolic reflector and the second parabolic reflector, wherein a first photovoltaic cell (26) is disposed on a backside of the second parabolic reflector (11) and displaced from a top of the second parabolic reflector, wherein the backside is opposite to the reflective face of the second parabolic reflector, wherein the first photovoltaic cell has a concentration ratio of 10X, wherein the concentration ratio is a ratio of the pitch (D=200 mm) to a width of the first photovoltaic cell (S=20 mm) (See Fig.4), and wherein light reflected from the first parabolic reflector focuses on the first photovoltaic cell (see Figure below). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


    PNG
    media_image1.png
    548
    789
    media_image1.png
    Greyscale

Hornung does not specifically teach a ground layer comprising an integrated circuit, wherein the solar energy collector arrangement being mounted to the ground layer and a power transmitting layer comprising a patch antenna, wherein the patch antenna is a plurality of patch antenna (as required by instant claim 14), wherein the power transmitting layer is attached to the ground layer using a plurality of carbon fiber S-springs and wherein the power transmitter is connected to the integrated circuit. 
However, Dixon teaches a solar panel that functions both as a solar panel and as a patch antenna (see abstract) comprising a ground plane (18; Fig.9), corresponding to the claimed “ground layer”, comprising a printed circuit board (106; Fig.9 and [0045]), corresponding to the claimed “integrated circuit”, a photovoltaic cell (50; Fig.9; [0038]) connected to the integrated circuit to allow transference of energy from the photovoltaic cell through the integrated circuit [0046] and a patch antenna (54; Fig.9), capable of transmitting power [0039], , wherein the power transmitter layer is attached to the ground layer (18) using a S-spring (94, 98; Fig.9 and [0039]), and wherein the power transmitter is connected to the integrated circuit (106). Dixon teaches that the use of combination of solar cell, patch antenna and the ground layer of a printed circuit board in the device allows reducing the size and cost of the device (see abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the solar energy collector of Hornung by incorporating the ground layer of a printed circuit board and a power transmitter (patch antenna) in the same manner as disclosed by Dixon to the solar cells of Hornung, because such modification would result in reducing the size and the cost of the device as taught by Dixon (abstract).
Modified Hornung would have a plurality of solar cells (26) and a plurality of corresponding antennas. Consequently, each of the antennas would be connected to the ground layer via S-spring (94, 98). As such, modified Hornung would have a plurality of said S-springs and a plurality of antennas. In addition, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Modified Hornung does not specifically teach that the reflective face of said parabolic reflectors being located on a carbon fiber reflector body, and wherein the plurality of S-springs are carbon fiber S-springs.
However, Thompson et al. teaches a solar array (Fig. 1) comprising a plurality of solar panels (110) each comprising a plurality of solar cells (112). Thompson further teaches the solar array further includes reflectors (116; Fig.1 and Fig.8B) to concentrate the solar light upon the solar arrays (column 1, lines 25-27) to increase the power output of the solar cells (column 3, lines 35-40). Thomas further teaches that reflectors (116) comprised of a carbon fiber mesh substrate (180; Fig.8A of Thompson) having a reflective layer 182 on top of the substrate 180, wherein the reflective layer 182 comprises a vapor deposited aluminum Kapton material (Thompson: column 6, lines 1-5). 
	Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the material of the reflector of Thompson for the reflector of modified Hornung, because selection of a known material based on its suitability for its intended use (a reflector to concentrate solar radiations on to solar cells) supports prima facie obviousness determination (MPEP 2144.07).
Regarding the limitation of the S-springs being made of carbon fiber, Thompson teaches that carbon fiber mesh material is very resilient to bending. If the carbon fiber mesh material is folded into a compact shape, when released it will spring back to its original shape without leaving any fold line behind (column 3, lines 8-12).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select carbon fiber mesh material of Thompson for the spring of modified Hornung, because said carbon fiber material is very resilient to bending and if folded into a compact shape, when released it will spring back to its original shape without leaving any fold line behind as taught by Thompson (column 3, lines 8-12). In addition, selection of a known material based on its suitability for its intended use support prima facie obviousness determination (MPEP 2144.07).
Regarding claim 2, modified Hornung teaches that the first and second parabolic reflectors comprise a KAPTON surface disposed on the carbon fiber reflector body. Note that KAPTON is a polyimide which is known to be thermally emissive based on [0011] of the instant specification.
Regarding claim 3, modified Hornung teaches that reflectors comprised of a carbon fiber mesh substrate (180; Fig.8A of Thompson) having a reflective layer 182 on top of the substrate 180, wherein the reflective layer 182 comprises a vapor deposited aluminum Kapton material (Thompson: column 6, lines 1-5). Kapton is a polyimide material, which is the same material used in the instant invention to facilitate the enhancement of the thermal emissivity (instant specification: [0166]). Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (MPEP 2112.01, Part II).
Regarding claim 4, modified Hornung teaches that the reflector layer comprises an aluminum layer, corresponding to the claimed “metallic layer” on the Kapton (Polyimide layer), (Thompson: 182; Fig.8A, column 6, lines 1-5) wherein the polyimide layer is disposed on a reflector body (180), which is a carbon fiber layer. Therefore, the aluminum metallic layer of modified Rex is disposed on the polyimide layer such that the polyimide layer separates the reflector body 180 from the metallic layer. The aluminum metallic reflective surface faces the solar radiations.
Regarding claims 21 and 22, modified Hornung teaches that the reflector layer comprises an aluminum layer, corresponding to the claimed “reflective face” on the Kapton (Polyimide layer), corresponding to the claimed “polyimide substrate”, (Thompson: 182; Fig.8A, column 6, lines 1-5) wherein the polyimide layer is disposed on a reflector body (180), which is a carbon fiber layer. Therefore, the polyimide substrate of modified Hornung is disposed between the reflector body (180) and the reflective face (aluminum metallic layer).
Regarding claim 23, modified Hornung teaches that each reflector in the first and the second parabolic reflectors comprises vapor deposited aluminum Kapton material (Thompson: 182; Fig.8A, column 6, lines 1-6) disposed over the carbon fiber reflector body 180. The Kapton material corresponds to the claimed “polymer infill layer” disposed between the aluminum layer (reflective face) and the carbon fiber substrate (reflector body).
Regarding claim 24, modified Hornung teaches a third parabolic reflector comprising a reflective face  located on a carbon fiber reflector body (based on the modification in view of Thompson: see rejection of claim 1 above), wherein the third reflector is mounted to ground layer (based on the modification in view of Dixon) and wherein the second and the third parabolic reflectors have a second pitch and a second photovoltaic cell connected to the integrated circuit to allow transference of energy from the second photovoltaic cell through the integrated circuit, wherein the second photovoltaic cell is disposed on a backside of the third parabolic reflector, wherein the second photovoltaic cell has a concentration ratio of 10X, wherein the concentration ratio is a ratio of a pitch (D=200mm) to a width of the second photovoltaic cell (S=20mm), wherein light reflected from the reflective face of the second parabolic reflector focuses on the second photovoltaic cell. 

    PNG
    media_image2.png
    548
    789
    media_image2.png
    Greyscale

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al., U.S. Patent No. 4,690,355 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190  as applied to claim 4 above, and further in view of Barth et al., U.S. Patent No. 7,564,628 B2.
Regarding claims 5-6, modified Hornung teaches all the claimed limitations as set forth above, but does not specifically teach a second polyimide layer disposed on the metallic layer and a second metallic layer disposed on the second polyimide layer, a third polyimide layer disposed on the second metal layer and a third metallic layer disposed on the third polyimide layer.
However, Barth et al. teaches a reflector comprising at least two dielectric layers with metal layers disposed therebetween (abstract). Barth specifically teaches a stack (14; Fig.1) disposed in contact with a substrate 12. The stack 14 comprising a first metal layer 16 disposed in contact with the substrate, a first dielectric layer 18 disposed in contact with the first metal layer 16, a second metal layer 20 disposed in contact with the first dielectric layer 18 and a second dielectric layer 22 disposed in contact with the second metal layer 20 (column 2, lines 21-28). Although not shown in the drawings, Barth further teaches that more layers of metal and dielectric can be added to the stack being disposed on the second dielectric layer 22: (metal layer /dielectric layer)n, where n is between 1 and 10 (column 2, line 62 through, column 3, line 11).
It would have been obvious to a person having ordinary skill in the at the time of invention to select the reflector layer of Barth for the reflector of modified Hornung, because simple substitution of one known element for another to obtain predictable results, in the instant case a reflector to reflect solar radiations, supports prima facie obviousness determination (MPEP 2143, Part I, B).
Although Barth does not specifically list polyimide as the materials for the first, second, and third dielectric layers, Barth explicitly teaches that the dielectric layers can comprise any suitable dielectric material that is known in the art and that is conventionally used for reflectors (Column 4, lines 61-64). Therefore, it would have been obvious to select polyimide as the dielectric material for the reflector of modified Hornung, because Thompson teaches Kapton (polyimide layer) as a suitable dielectric material used in reflectors (column 6, lines 1-5).
In addition, selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP 2144.07).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al., U.S. Patent No. 4,690,355 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190  as applied to claim 14 above, and further in view of Rainville et al., U.S. Patent No. 5,502,451.
Regarding claim 15, modified Hornung teaches that the plurality of antennas are patch antennas, but does not specifically teach that the plurality of antennas comprises a phased array of antennas.
However, Rainville teaches a microstrip patch antenna with radiation polarization that can be magnetically varied via the application of the in-plane magnetic field (abstract). Rainville teaches that in order to achieve higher gain, several patch elements are combined into phased arrays, wherein the use of several antennas as a tunable phased array would be an alternative and desired implementation (column 5, lines 1-7).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine the plurality of patch antennas of modified Hornung into phased arrays to achieve a higher gain as taught by Rainville (column 5, lines 1-7). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al., U.S. Patent No. 4,690,355 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190  as applied to claim 1 above, and further in view of Liao, U.S. Publication No. 2011/0041894 A1.
Regarding claim 16, modified Hornung teaches all the claimed limitations as set forth above, but does not specifically teach that the photovoltaic cell is mounted on the radiator to dissipate heat accumulated by the photovoltaic cell.
However, Liao teaches a concentrated photovoltaic solar panel (Fig.4A) comprising a passive radiator using active liquid cooling comprising a flat metal radiator pipe 34 made of copper or aluminum heat conductor in contact with solar cells array 12. Circulation of cold liquid in radiator pipe can cool down the linear solar cell to proper operating temperature [0043].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add a passive radiator using liquid cooling pipes to the back of the solar cells of modified Hornung in order to cool down the solar cells to a proper operating temperature as taught by Liao [0043].
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al., U.S. Patent No. 4,690,355 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190 as applied to claim 1 above, and further in view of Romeo et al, (Unique space telescope concepts using CFRP composite thin-shelled mirrors and structures) (already on the record).
Regarding claims 18-20, modified Hornung teaches that the reflector body comprising carbon fiber material (see Thompson: column 6, lines 1-5), but does not specifically teach that the carbon fiber is constructed as a 3-ply, 4-ply, or 8-ply layup.
However, Romeo et al. teaches that thin-shell carbon fiber reinforced polymer (CFRP) mirrors have unique structural/mechanical and lightweight characteristics (see abstract). The laying-up of the prepreg on the mandrel or “lay-up” is important for the optical performance of the mirror once it is released from the mandrel. A lay-up that is well balanced at various ply-orientations of the unidirectional prepreg will generally produce the best quasi-isotropic behavior of the mirror. Romeo further teaches that a quasi-isotropic ply orientation refers to unidirectional prepreg laid-up at various ply angles (Fig.1b) , which is more appropriate for structural plate elements, wherein the ply orientations are restricted to less than 32-plies (see “1.1 General CFRP Design Consideration).
As such, since Romeo teaches that CFRP structural plates having ply orientations to less than 32-plies (which would include 3-ply, 4-ply, and 8-ply) are suitable for thin-shelled mirrors because of their unique structural/mechanical and lightweight characteristics, it would have been obvious to a person having ordinary skill in the art at the time of invention to select a CFRP structural plate having ply orientation to less than 32-plies to achieve a strong mechanical and lightweight structure for the reflector of modified Hornung.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al., U.S. Patent No. 4,690,355 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190 as applied to claim 1 above, and further in view of Linderman et al., U.S. Patent No. 8,336,539 B2.
Regarding claim 27, modified Hornung teaches all the claimed limitations as set forth above, but does not specifically teach that the first parabolic reflector has a ray geometry efficiency of at least 70% at a 2° and -2°.
However, Linderman et al., teaches a solar concentrator assembly substantially similar to the solar energy collector assembly of modified Hornung. Linderman teaches a photovoltaic cell (432; Fig.6) disposed on the backside of a second parabolic reflector (424). Linderman teaches that the photovoltaic cell receives the concentrated sunlight at an angle, which depends on both the tilt of the photovoltaic cell and the parabolic shape of the reflector (See column 9, lines 39-53).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to adjust the tilt of the photovoltaic cell and the parabolic shape of the reflector in order to optimize the ray geometry efficiency of modified Hornung to minimize inefficient sunlight transfer between the reflector and the photovoltaic cell as taught by Linderman (See column 9, lines 39-53). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al., U.S. Patent No. 4,690,355 in view of Dixon, U.S. Publication No. 2008/0055177 A1 and Thompson et al., U.S. Patent No. 6,547,190 as applied to claim 1 above, and further in view of Mensink, WO 2014/142650 A1.
Regarding claim 28, modified Hornung teaches all the claimed limitations as set forth above, but does not specifically that the width of the first photovoltaic cell is between 0.75 mm and 1.5 mm.
However, Mensink teaches a solar panel comprising a photovoltaic cell and a concentrator focusing solar radiation on the photovoltaic cell. Mensink teaches that the photovoltaic cell has a width of 1 mm, which is within the claimed range (See page 3, line 12).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the size of the photovoltaic cells of modified Hornung to be 1 mm. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on Rex reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection has been set forth above in view of Hornung.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726